DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 2019/0354626 A1), hereinafter “Roy”, and in view of Kashi et al. (US 2020/0019532 A1), hereinafter “Kashi”. 

As per claim 1, Roy teaches a system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising:
“maintaining, at a source site, a replication queue associated with a region, in which replication tasks are added to the replication queue to identify objects to be replicated to the region” at [0046]-[0049] and Fig. 1;
(Roy teaches the controller node 20 includes a batch collector 232 which response to a system request to replicate a batch of objects and generates batch list 232.1 (i.e., “replication queue”) for identifying the data objects included in any given batch transfer)
“selecting a destination site in the region” at [0052], ]0054];
(Roy teaches the replication work generator 234 identifies a number of available replication engines 236 to be used in replicating the batch of data objects contained in batch list 231.1)
“packing data of objects identified in the replication tasks into a batch data structure” at [0053];
(Roy teaches the replication work generator 234 uses batch list 232.1 to determine the replication tasks that need to be completed for replication of the batch of data objects by the available replication engines. Replication work generator 234 creates order lists 234.1 of data parts corresponding to all data objects in batch list 232.1 in part sorter 234.4. The list of data parts may be initially arranged in the order the data objects appear in batch list 232.1, part sorter 234.4 may then use a predetermined sorting routine to reorder the data parts into a more efficient queue of replication commands)
“sending the batch data structure to the destination site” at [0054]-[0055].
(Roy teaches the replication engines 236 receive and perform replication work items to store the replicated objects in the storage node 30)
	Roy does not teach “in response to determining that a portion of the data is insufficient to fill a chunk to a threshold data volume, idling the packing for a selectable time to facilitate collection of additional replication tasks into the batch data structure; in response to determining that the portion of the data is sufficient to fill the chunk to the threshold data volume, grouping the portion of the data into a chunk filling group of the batch data structure;… wherein, in response the chunk filling group being populated, the portion of the data corresponding to the chunk filling group is writable into the chunk at the destination site” as claim. However, Kashi teaches a method for replication data objects from an on-prem storage to a cloud/object t storage including the steps of:
“in response to determining that a portion of the data is insufficient to fill a chunk to a threshold data volume, idling the packing for a selectable time to facilitate collection of additional replication tasks into the batch data structure” at [0042] and Fig. 2A;
(Kashi teaches at step 220, archive management agent 114 can check whether the memory buffer used to hold data blocks from the snapshot has become full, if not, agent 114 can return to the start of the loop (step 212) to process the next data block)
“in response to determining that the portion of the data is sufficient to fill the chunk to the threshold data volume, grouping the portion of the data into a chunk filling group of the batch data structure, wherein, in response the chunk filling group being populated, the portion of the data corresponding to the chunk filling group is writable into the chunk at the destination site” at [0042] and Fig. 2A;
(Kashi teaches if the memory buffer has become full at step 220, archive management agent 114 can package the contents of the memory buffer into a data chunk, upload the data chunk (with its assigned chunk ID) to cloud archive 116 of cloud/object storage 108)
Thus, it would have been obvious to one of ordinary skill in the art to combine Kashi with Roy’s teaching because “by batching and uploading snapshot data and metadata in fixed-sized chunks rather than on a per-block basis, archive manager agent 114 can more efficiently use the available bandwidth between customer site 104 and cloud/object storage 108”, as suggested by Kashi at [0027].

As per claim 2, Roy and Kashi teach the system of claim 1 discussed above. Roy also teaches: wherein “the operations further comprises notifying the destination site to receive the batch data structure via batch-mode replication” at [0054]-[0055].

As per claim 3, Roy and Kashi teach the system of claim 1 discussed above. Roy also teaches: wherein “the destination site is in the same region as the source site” at [0036], [0047].

As per claim 4, Roy and Kashi teach the system of claim 1 discussed above. Roy also teaches: wherein “the destination site is in a different region from the source site” at [0036], [0047].

As per claim 5, Roy and Kashi teach the system of claim 1 discussed above. Roy also teaches: wherein “the selecting destination site in the region comprises selecting the destination site from a group of available destination sites in the region based on at least one of: round-robin selection or load balancing based selection” at [0054].

As per claim 6, Roy and Kashi teach the system of claim 1 discussed above. Roy also teaches: “wherein the destination site is a first destination site, wherein the replication tasks are first replication tasks, wherein the objects are first objects, wherein the data of the first object is first data, wherein the batch data structure is a first batch data structure, and wherein the operation further comprises selecting a second destination site in the region, dequeuing second replication tasks from the replication queue that identify second objects to be replicated to the second destination site, packing second object data corresponding to the second replication tasks into second batch data structure, and sending the second batch data structure to the second destination site” at [0049]-[0055].

As per claim 7, Roy and Kashi teach the system of claim 6 discussed above. Roy also teaches: wherein “the operations further comprise selecting the second destination site based on an amount of data replicated to the first destination site” at [0054]-[0055].

As per claim 8, Roy and Kashi teach the system of claim 1 discussed above. Roy also teaches: “the destination site is a first destination site, wherein the replication tasks are first replication task, wherein the objects are first objects, wherein the data of the first object is first data, and wherein the operations further comprise: dequeuing second replication tasks from the replication queue that identify second objects to be replicated to the second destination site, selecting a second destination site in the region” at [0053]-[0055]. Kashi also teaches: “determining that the second objects to be replicated to the second destination site fill one or more chunks, requesting the second destination site create one or more dedicated chucks corresponding to the one or more chunks for the second object data, and sending the second object data to the second destination site for replication storage in the one or more dedicated chucks” at [0033]-[0045].

As per claim 9, Roy and Kashi the system of claim 1 discussed above. Kashi also teaches: “the replication queue is first replication queue, and wherein the operations further comprise determining whether the batch data structure fits into one or more chunks when packed, and in response to the determining that the batch data structure fits into one or more chunks, halting the dequeuing of replication tasks from the first replication queue” at [0033]-[0045].

As per claim 10, Roy and Kashi teach the system of claim 1 discussed above. Roy also teaches:  wherein “the replication queue is a first replication queue, and wherein the operations further comprise “determining whether the batch data structure exceeds a capacity threshold when packed, and in response to the determining that the batch data structure exceeds the capacity threshold, halting the dequeuing of the replication tasks from the first replication queue” at [0050]-0057].



Allowable Subject Matter
Claims 11-20 are allowed.




Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of Applicant’s amendment/arguments filed 3/14/2022, the rejections to claims 11-20 have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 29, 2022